Citation Nr: 1301226	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  12-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant has legal entitlement to Department of Veterans Affairs (VA) disability compensation benefits.  

2.  Whether the appellant has legal entitlement to VA non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, and J.B.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The appellant had a confirmed period of duty from November 1942 to December 1944, but no qualifying service with the United States Armed Forces.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2011 decision of a VA Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claims for eligibility to VA compensation and pension benefits.

In September 2012, the appellant testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has not been associated with the claims file.  The Board notified the appellant by letter dated in September 2012 that it was unable to produce a written transcript of the video conference hearing.  In that same letter, the appellant was accorded the opportunity to request another hearing.  He was informed that if he did not respond (indicating whether he wanted another hearing) within 30 days of the date of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  In October 2012, the appellant indicated that he did not wish to appear at another hearing and requested that his claim be considered based on the existing evidence of record.

The Board notes that the RO issued a statement of the case in August 2011 with regard to the appellant's claim of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  The appellant attempted to perfect an appeal of this claim by filing a VA Form 9 in November 2011; however, such submission was not timely, and he was so notified in a December 2011 letter.  As the appellant did not file a timely substantive appeal with regard to this claim, it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the appellant has legal entitlement to VA non-service-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the requirements for basic eligibility for VA benefits based upon a lack of qualifying service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.40, 3.203 (2012).







REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to VA Disability Compensation Benefits

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).   

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In short, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite qualifying service for purposes of VA disability compensation benefits.  The NPRC replied in January 2010 that the appellant had no service of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.   

The appellant submitted various affidavits from friends in attempting to show that he had service in the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Army.

The appellant's and the various other lay assertions as to his particular service fail to meet the requirements of 38 C.F.R. § 3.203(a) because the assertions do not constitute a document from a United States service department.  Alternatively, the United States service department's (i.e., the NPRC's) communications that failed to verify the alleged service are binding on VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  The service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the United States Armed Forces.  The Board must therefore find that the appellant did not have the type of qualifying service, enumerated in 38 C.F.R. § 3.40, that would confer basic eligibility for VA disability compensation benefits.  Accordingly, the appellant's claim for entitlement to VA disability compensation benefits must be denied, due to the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

The Board has considered whether the notice provisions set forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.   


ORDER

Legal entitlement to VA disability compensation benefits is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the appellant's claim for legal entitlement to VA non-service-connected pension benefits.  

Regarding the appellant's claim for legal entitlement to VA non-service-connected pension benefits, following an April 2011 decision denying eligibility to VA compensation and pension benefits, the appellant expressed his disagreement in a May 2011 statement.  Although the RO issued a statement of the case regarding eligibility to VA compensation benefits in January 2012, no statement of the case was issued with respect to eligibility to VA pension benefits.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the appellant perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Issue a statement of the case pertaining to the issue of whether the appellant has legal entitlement to VA non-service-connected pension benefits, so that the appellant may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


